Case 7:19-cv-00443-KMK Document 70 Filed 06/17/20 Page 1 of 1

DONALD J. FEERICK, JR.
BRIAN D. NUGENT*

J. DAVID MacCARTNEY, JR.

MARY MARZOLLA*

OF COUNSEL
DAVID J. RESNICK
KEVIN F. HOBBS

MICHAEL K. STANTON, JR.

Via ECF

FEERICK NUGENT MACCARTNEY=

ATTORNEYS AT LAW

ROCKLAND COUNTY OFFICE
96 SOUTH BROADWAY
SOUTH NYACK, NEW YORK 10960
TEL: 845-353-2000 FAX: 845-353-2789

ORANGE COUNTY OFFICE
6 DEPOT STREET, SUITE 202
WASHINGTONVILLE, NEW YORK 10992
(Not for service of papers)

www.fomlawtirm.com

All correspondence must be sent to Rockland County Office

June 17, 2020

Honorable Kenneth M. Karas, U.S.D.J.
U.S. District Court for the S.D.N-Y.

300 Quarropas Street

White Plains, NY 10601

Re:

Dear Judge Karas:

JENNIFER FEERICK
STEPHEN M. HONAN*+
ALAK SHAH”

PATRICK A. KNOWLES*
JOHN J. KOLESAR Hi
PATRICK J. McGORMAN

 

“LICENSED ALSO IN NEW JERSEY

+LICENSED ALSO IN
CONNECTICUT

Orthodox Jewish Coalition of Chestnut Ridge, et al. v. Village of Chestnut Ridge,
7:19-cv-00443-KMK (S.D.N.Y.)

Our firm represents the Defendant, Village of Chestnut Ridge (“Village”), in the above-
referenced matter, and we respectfully submit this application to request an extension of time to
file our reply papers in further support of the Village’s pending Motion to Dismiss from June 24
2020 to July 24, 2020 due to several unforeseen intervening orders/deadlines and other COVID-
19 related deadlines. Plaintiffs’ counsel has graciously consented to the request herein.

Thank you for Your Honor's consideration of the Village's application.

Respectfully submitted,
ADDN ELACMA
Mary E. Brady Marzolla

SN

cc: All Counsel via ECF

 
